PER CURIAM
Petitioner appeals a judgment dismissing his petition for post-conviction relief for failing to attach “[affidavits, records or other documentary evidence supporting the allegations of the petition,” as required by ORS 138.580. Petitioner contends that he attached sufficient supporting documentation to his petition. The state concedes that the petition and supporting documentation satisfied the requirements of ORS 138.580 as explained in Ogle v. Nooth, 254 Or App 665, 298 P3d 32 (2013). Having reviewed the petition and supporting documentation, we agree with the state and accept its concession that the petition should not have been dismissed.
Reversed and remanded.